              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00292-MR


JAMES E. ARRINGTON,              )
                                 )
                     Petitioner, )
                                 )               MEMORANDUM OF
               vs.               )               DECISION AND ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

      THIS MATTER is before the Court on initial review of the pro se

Petitioner’s § 2254 Petition for Writ of Habeas Corpus [Doc. 1] and the

Petitioner’s September 7, 2020 letter to the Court, which asks the Court to

appoint an attorney to represent the pro se Plaintiff. [Doc. 6 at 1].

I.    BACKGROUND

      James E. Arrington (“the Petitioner”) is a prisoner of the State of North

Carolina. On September 14, 2015, the Petitioner pled guilty in Buncombe

County Superior Court to one count of assault with a deadly weapon inflicting

serious injury, one count of felony failure to appear, and one count of

attaining the status of a habitual felon.     The trial court sentenced the

Petitioner to 96 to 128 months’ imprisonment.



        Case 1:19-cv-00292-MR Document 7 Filed 10/05/20 Page 1 of 6
      The Petitioner appealed to the North Carolina Court of Appeals on the

grounds that the trial court erred by accepting his plea agreement because

that agreement was based upon an invalid stipulation of law that resulted in

an incorrect calculation of his prior record level. On August 1, 2017, the

North Carolina Court of Appeals vacated the trial court's judgment and set

aside the Petitioner’s guilty plea, holding that the Petitioner improperly

stipulated to a matter of “pure legal interpretation.” State v. Arrington, 254

N.C. App. 781, 788, 803 S.E.2d 845, 849 (2017), rev'd, 371 N.C. 518, 819

S.E.2d 329 (2018).

      The State filed an appeal with the North Carolina Supreme Court. On

October 26, 2018, the North Carolina Supreme court reversed the North

Carolina Court of Appeals and reinstated the judgment of the trial court.

State v. Arrington, 371 N.C. 518, 527, 819 S.E.2d 329, 335 (2018).

      On October 9, 2019, the Petitioner filed the present habeas petition in

this Court, asserting that he received ineffective assistance of counsel and

that the trial court erred in its classification of his prior murder conviction for

the purpose of calculating his sentencing range. [Doc. 1 at 11-15]. On

September 7, 2020, the Petitioner sent a letter to the Court requesting an

update on his case and asking the Court to appoint counsel if appropriate.

[Doc. 6].


                                        2

            Case 1:19-cv-00292-MR Document 7 Filed 10/05/20 Page 2 of 6
II.   DISCUSSION

      Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), a

petitioner must exhaust his available state remedies before he may pursue

habeas relief in federal district court. 28 U.S.C. § 2254(b)(1)(A). “A habeas

petitioner satisfies the exhaustion requirement by ‘fairly present[ing] his claim

in each appropriate state court . . . thereby alerting that court to the federal

nature of the claim.’” Robinson v. Thomas, 855 F.3d 278, 283 (4th Cir. 2017)

(quoting Baldwin v. Reese, 541 U.S. 27, 29 (2004)). “Fair presentation”

requires a petitioner to show “that ‘both the operative facts and the controlling

legal principles [were] presented to the state court.’” Jones v. Sussex I State

Prison, 591 F.3d 707, 713 (4th Cir. 2010) (quoting Baker v. Corcoran, 220

F.3d 276, 289 (4th Cir. 2000)); See also Cullen v. Pinholster, 563 U.S. 170,

180 (2011) (finding that a federal court may not consider new evidence in

support of a claim, when that evidence has not been presented in support of

the claim in state court). Furthermore, the prisoner must present the federal

claim to all appropriate state courts, including the highest appellate court

established to review such a claim. O'Sullivan v. Boerckel, 526 U.S. 838, 845

(1999). In North Carolina, a petitioner may satisfy § 2254’s exhaustion

requirement by directly appealing his conviction and/or sentence to the North

Carolina Court of Appeals and then petitioning the North Carolina Supreme


                                       3

         Case 1:19-cv-00292-MR Document 7 Filed 10/05/20 Page 3 of 6
Court for discretionary review, or by filing a post-conviction Motion for

Appropriate Relief (MAR) in the trial court and then petitioning the North

Carolina Court of Appeals for a writ of certiorari. See N.C. Gen. Stat. § 7A–

31; N.C. Gen. Stat. § 15A–1422. The petitioner bears the burden of proving

exhaustion. See Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998).

      Based on the information submitted by the Petitioner and the state

appellate court decisions, it does not appear that the Petitioner presented his

ineffective assistance of counsel claim in his appeal to the North Carolina

Court of Appeals or in his PDR to the North Carolina Supreme Court.

Moreover, the Petitioner does not state that he asserted his ineffective

assistance of counsel claim in an MAR in the Buncombe County Superior

Court before he filed his habeas petition in this Court. As such, the Petitioner

has not carried his burden to show that he exhausted his state court

remedies on his claims before bringing the present habeas petition. See

Breard, 134 F.3d at 619. Accordingly, the Court will dismiss the Petitioner’s

habeas petition without prejudice to re-filing upon proper exhaustion.

      The Court will also deny the Petitioner’s request for the appointment of

counsel. [Doc. 6]. There is no constitutional right to counsel in Section 2254

proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). Under

18 U.S.C. § 3006A(a)(2)(B), a court may appoint counsel in a habeas


                                       4

         Case 1:19-cv-00292-MR Document 7 Filed 10/05/20 Page 4 of 6
proceeding if it finds that “that the interests of justice so require.” See also

Rule 6(a) of the Rules Governing Section 2254 Proceedings (providing that

the court may authorize discovery for good cause and appoint an attorney to

assist in discovery).    Because this matter will be dismissed due to the

Petitioner’s failure to exhaust his state remedies, the Court will deny the

Petitioner’s request to appoint counsel.

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases,

this Court declines to issue a certificate of appealability. See 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (in order to satisfy

§ 2253(c), a petitioner must demonstrate that reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied

on procedural grounds, a petitioner must establish both that the dispositive

procedural ruling is debatable and that the petition states a debatable claim

of the denial of a constitutional right).

                                    ORDER

      IT IS, THEREFORE, ORDERED that:

      (1) The Petitioner's § 2254 Petition for Writ of Habeas Corpus [Doc. 1]

is DISMISSED WITHOUT PREJUDICE for failure to exhaust state remedies;




                                            5

         Case 1:19-cv-00292-MR Document 7 Filed 10/05/20 Page 5 of 6
      (2) The Petitioner’s request for appointment of counsel [Doc. 6] is

DENIED; and

      (3) Pursuant to Rule 11(a) of the Rules Governing Section 2254

Cases, this Court declines to issue a certificate of appealability.

      The Clerk of Court is directed to close this civil case.

      IT IS SO ORDERED.


                               Signed: October 3, 2020




                                          6

         Case 1:19-cv-00292-MR Document 7 Filed 10/05/20 Page 6 of 6
